Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in the application. Priority is to both 62/277243 and 62/723592 (this contains the teachings for pegylating taurolidine).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically claim 17 contains specific chemotherapeutic agents within parenthesis in the claim. It is unclear to the examiner if these drugs are meant to be part of the claim or if applicants are just claiming the broader groups of alkylating agents, platinum compounds, etc.? 
For the purposes of applying prior art the examiner has interpreted the claim as claiming the broader groups of chemotherapeutic agents which are not in parentheses.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calabresi et al. (US20030078257) and Eschenburg et al. (Genes&Cancer, 2014, 5(11-12), 460-469, from parent application).
--Applicant’s claim:
A method of treating neuroblastoma in juvenile mammal comprising administering taurolidine to the juvenile mammal.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-7, 13 and 15,  Calabresi teaches identifying a human suffering from cancer by adminstering taurolidine in dosages of 0.1 mg/kg to 150 mg/kg which reads on the claimed ranges of 5 mg/kg to 280 mg/kg, and 5 mg/kg and 60 mg/kg, and further teaches wherein the cancer being treating is neuroblastoma and further teaches wherein the taurolidine is administered systemically, specifically intravenously, orally, or intramuscularly as a single agent and they teach wherein it was administered daily to humans ([0004]; [0034-0035, human patients]; Abstract; [0079]; Claims 1, 3, 13, 15). Regarding claims 16-18, Calabresi further teaches wherein taurolidine is useful for treating cancer, specifically neuroblastomas, in combination with additional chemotherapeutic agents, e.g. alkylating agents, and/or radiation therapy (See ([0004]; [0034-0035, human patients]; Abstract; [0079]; Claims 1, 3, 8-10, 12, 13, 15; [0030]; [0007])
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 13-14, 16-18, Calabresi does not specifically teach wherein the taurolidine is in combination with vinca alkaloids and is specifically administered to juvenile humans/human children. However, this deficiency is addressed by Eschenburg. Eschenburg teaches that the combination of vincristine and taurolidine was synergistic in neuroblastoma cells and that neuroblastoma is the most common extracranial tumor in childhood (human childhood) and as such it would have been obvious to administer the taurolidine and/or taurolidine/vincristine combination to human children suffering from neuroblastoma as is instantly claimed (See entire document; Abstract; Introduction; Apoptosis induction of TRD in combination with Vincristine and Doxorubicin section; Discussion section).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use taurolidine in the instantly claimed method of treating neuroblastoma in juvenile mammals, specifically human children, because it was known in the art that neuroblastoma is a cancer that primarily affects human children as is taught by Eschenburg. Further it would have been obvious to administer the claimed dosages via the claimed routes of administration because it was already known to treat neuroblastoma with taurolidine in dosages which overlap the claimed ranges and via the same routes of administration instantly claimed as is taught by Calabresi and it was known in the art to optimize effective dosages of therapeutics to achieve effective treatment while reducing the side-effects of the drugs, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Finally, it would have been obvious to combine taurolidine with other chemotherapeutic agents, e.g. vincristine in order to treat neuroblastoma because Calabresi teaches it was known to combined taurolidine with other anticancer agents, and Eschenburg teaches that the combination of taurolidine with vincristine was known in the art to be synergistic against neuroblastoma cancer cells. Thus, one of ordinary skill in the art would combine taurolidine with other chemotherapeutics, specifically vincristine in order to form a more effective combination for treating neuroblastoma.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 5, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eschenburg et al. (cited above), Wohlfart et al. (“Efficient Chemotherapy of Rat Glioblastoma using Doxorubicin-loaded PLGA Nanoparticles with Different Stabilizers”, PLoS ONE 6: el 9121 (2011), from parent application), Pfirrmann et al. (US20130089606, from parent app.), DeCroes (MS Thesis, Clemson, 2014 from parent app.), and Ma et al. (ACS Nano, 2013, 7(11), 9518-9525, from parent app.).
Applicant’s claim: 
-- A method according to claim 5 wherein the taurolidine is included in a nanoparticle, and further wherein the nanoparticle is configured to delay hydrolysis of the taurolidine until the nanoparticle reaches the site of a tumor.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims, 1, 5, 8-11, Eschenburg teaches that taurolidine in combination with vincristine is synergistic for treating neuroblastoma cancer cells and as neuroblastoma is a cancer which primarily affects human children it would have been obvious to use the combination to treat human children suffering from neuroblastoma (See entire document; Abstract; Introduction; Apoptosis induction of TRD in combination with Vincristine and Doxorubicin section; Discussion section).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1, 5, 8-11, Eschenburg does not teach wherein the taurolidine is in nanoparticles and the nanoparticle itself which coats the core of taurolidine and/or an external coating on the taurolidine nanoparticle is configured to delay hydrolysis of the taurolidine until it reaches the site of the tumor, and wherein the exterior coating comprises an absorbable polymer which breaks down as the nanoparticle travels to the site of the tumor. However, these deficiencies in Eschenburg are addressed by Wohlfart, Pfirrmann, 
Wohlfart disclosed and was directed generally to chemotherapy of brain tumors/neural tumors using nanoparticles loaded with antineoplastic agents which cross the blood brain barrier. Abstract. Wohlfart also disclosed anticancer therapies using nanoparticles comprising other oncologic agents. At page el 9120, paragraph 3 to page el 91121, paragraph. Wohlfart disclosed that the coating of the nanoparticle (core is the chemotherapeutic drug) enabled delivery of the nanoparticles across the blood-brain barrier which is the site of neuroblastoma and therefore, the drugs are not being released before they have crossed the BBB and are at the neuroblastoma site and would also thereby prevent premature hydrolization of the taurolidine since it is not released prior to crossing the BBB (Abstract, discussion section). Wohlfart disclosed that the nanoparticle coating material (PLGA and PEG) has long been used in clinical practice in the form of, e.g. biodegradable microspheres, which reads on the claimed absorbable polymers which break down as the nanoparticle travels as is instantly claimed (See page 2, paragraph 3).
Pfirrmann, which was directed generally to taurolidine administration (Abstract) disclosed that microparticles (e.g. in the form of microcapsules which encapsulate cores of taurolidine) of taurolidine can be administered orally or intravenously to treat neoplastic disease/cancers, specifically neuroblastoma ([0030]; [0043]). Pfirrmann further disclosed that taurolidine can be coadministered with another medication(s), e.g. chemotherapeutic agents. ([0033], [0047]). 
DeCroes teaches that nanoparticies carry therapeutic agents throughout the body and protect them from degradation. Specifically, DeCroes teaches that by encapsulating cancer therapeutic agents the drug is not exposed to the body and therefore is not released until it reaches the target, e.g. a tumor, and that nanoparticles have a much higher therapeutic half-life (See pg. 17, bridging paragraph to pg. 18) and that for further targeting of the drug to the tumor/cancer site peptides, antibodies, etc. can be attached to the nanoparticles to increase their uptake affinity, e.g. targeting MGMT tor neuroblastoma and/or glioblastoma as these are upregulated/overexpressed in the tumors (pg. 18; Abstract; General introduction; Neuroblastoma general physiology section; pg. 11; pg. 14).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use taurolidine in the instantly claimed method of treating neuroblastoma in juvenile mammals, specifically human children, because it was known in the art that neuroblastoma is a cancer that primarily affects human children as is taught by Eschenburg and Wohlfart teaches using nanoparticles of doxorubicin to treat glioblastoma which is another type of brain cancer, and one of ordinary skill in the art would want to modify the nanoparticles of Wohlfart with taurolidine in order to improve the efficacy of the treatment, because Wohlfart disclosed that treatment with nanoparticles comprising only doxorubicin as active anti-neoplastic agent was only partially effective. Moreover, the disclosure of Eschenburg demonstrates that combination of doxorubicin or vincristine with taurolidine was known in the art to be synergistic tor treating neuroblastoma. Furthermore, the ordinary artisan would have found it obvious to combine prior art elements (nanoparticies taught by Wohlfart and doxorubicin taught by Wohlfart and Eschenburg, with taurolidine taught by Pfirrmann, and Eschenburg) according to known methods to yield predictable results (treatment of cancer), especially since as is taught by DeCroes glioblastoma and neuroblastoma are both solid tumors of the neural tissue/e.g. brain/CNS tissue and as such effective treatments tor these cancers must cross the BBB and glioblastoma and neuroblastoma can sometimes be treated with the same treatment as they both have upregulated/overexpressed MGMT, etc.
The ordinary artisan would have had a reasonable expectation of success because Wohlfart disclosed the efficacy of doxorubicin-containing nanoparticles and the supplemental references disclosed anti-cancer effects of taurolidine or of combination of taurolidine with, e.g. doxorubicin being synergistic. Especially since it was known in the art to form blended nanoparticles comprising two chemically different active agents for treating cancer within the core of the nanoparticle as is taught by Ma which teaches that it was known in the art to combine disparate drugs into a single nanoparticle for delivery to patients, specifically they teach combinations of docetaxel with Pt(IV) coordination complexes or combinations of hydrophobic drugs, such as camptothecin, with the antibody trastuzumab (anti-HER2), along with hydrophilic drug doxil into the core of a nanoparticle (See pg. 3, paragraphs 1-2; Abstract). Consequently, the claimed invention, when taken as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the teachings of the prior art are fairly suggestive of the claimed invention especially since it was already known in the art to combine disparate drugs for treating cancer into the same core of a nanoparticle in order to form blended nanoparticles which enable simultaneous drug release in precisely balanced ratios and rates and in selectively targeted tissues in ceils (see Ma: Abstract; pg. 3, paragraphs 1-2. etc.), especially since Eschenburg already teaches that the drug combinations instantly claimed were known in the art to be synergistic for treating neuroblastoma.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

	Claims 1, 5, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eschenburg et al. (cited above, from imported IDS), Veronese et al. (DDT, 2005, 10(21), 1451-1458), and Polaschegg (US20130085469).
	Applicant’s claim:
-- A method according to claim 5 wherein the taurolidine is delivered using a polymer system which is configured to delay hydrolysis of the taurolidine.
--A method according to claim 11 wherein the taurolidine is "pegylated" using polyethylene glycols (PEGs) to delay premature of hydrolysis of taurolidine.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims, 1, 5, 11-12, Eschenburg teaches that taurolidine in combination with vincristine is synergistic for treating neuroblastoma cancer cells and as neuroblastoma is a cancer which primarily affects human children it would have been obvious to use the combination to treat human children suffering from neuroblastoma See entire document; Abstract; Introduction; Apoptosis induction of TRD in combination with Vincristine and Doxorubicin section; Discussion section).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 11-12, Eschenburg does not teach wherein the taurolidine is “pegylated” to delay premature hydrolysis. However, this deficiency in Eschenburg is addressed by Veronese and Polaschegg. Veronese teaches that “pegylation” of small molecule drugs, e.g. doxorubicin, camptothecin, taxol was known in the art to improve the solubility, pharmacokinetics (absorption, distribution, metabolism (includes hydrolysis), and excretion of the drug), and the targeting of these anticancer agents (See small-drug pegylation section pg. 1456). 
	Polaschegg teaches forming microparticles of taurolidine and coating them with PEG which would read on Pegylated taurolidine and one of ordinary skill in the art would want to use the pegylated taurolidine in the method of Eschenburg because Veronese teaches that pegylation of small molecule drugs improve their pharmacokinetics, e.g. allow the drug to keep circulating to reach the site of treatment without being prematurely metabolized (e.g. hydrolyzed) and excreted before it can reach the site that needs treatment.  
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant filing to “pegylate” taurolidine to delay the hydrolysis of the drug in the body because Polaschegg teaches that pegylated microparticles of taurolidine were known in the art and as is taught by Veronese, pegylation of other small-molecule drugs, including chemotherapeutics such as doxorubicin was already known in the art to delay the hydrolysis and improve the solubility and pharmacokinetics of the drugs to which it is attached. Thus, this is not a new concept and would be something that one of ordinary skill would do in order to prolong the circulation of the drug in the body so that it has time to work in persons in need of this drug therapy, e.g. cancer patients as is instantly claimed.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616